Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered October 22, 2009, which granted defendants-appellants ’ motion to strike the complaint only if plaintiff failed to appear for certain physical examinations “within 60 days prior to trial,” unanimously modified, on the facts, to grant the motion only if plaintiff fails to appear for the physical examinations at least 60 days prior to trial, and otherwise affirmed, without costs.
We modify the order to allow defendants an adequate period before trial in which to evaluate the results of the physical examinations. The motion court’s order, as written, permits plaintiff to appear for the physical examinations as late as the day before the trial. Concur—Gonzalez, P.J., Sweeny, Richter, Abdus-Salaam and Román, JJ.